Melanie Neighbours 5/14/2021
239 Wilson St #1

Manchester NH 03103

603-892-3334

Dear Judge,

My name is Melanie Neighbours and I live in Manchester, New Hampshire
with my husband, two year old son, and daughter due in June. We are scheduled to
close on a house in Keene at the end of May. I am a stay at home mom who does
some side work in bookkeeping from home for a friend’s business. My main focus
is raising my children to grow up into healthy moral adults. I’ve been told
effectively that I’m wasting my talents by staying home with a child all day. I
disagree.

I’ve known Rich since moving to New Hampshire in 2015. We were roommates
when I first moved here until I moved to Manchester for the job of my now
husband. We are now friends. Rich spends most of his time trying to improve the
world. He had his doors open 24/7 to what he calls church members, who were in
need of counseling. He helped me with some interpersonal relationship issues I
was having a few years ago and always brought my focus to reality instead of what
I wished was the case. I’ve seen him reach out to different communities and people
that most would consider a lost cause. He never worried about what they were

worth or what people thought of them, if he thought he had something to offer he

offered it.
I have known him to accompany weaker people to dangerous places that they
had to go. He always tells the truth as he sees it, regardless of the ridicule he may
get from larger society and even within the community. He helped me carry all of
my stuff inside when I moved without being asked. I have never known him to not
be working on some project or another that he thinks will improve things. With his
skillset he could choose to spend his time making significantly more money
working in programing, but he chooses to prioritize helping people.

Before being arrested he had been teaching my husband programing. He even
helped us buy a computer that was suitable for the purpose. This is despite the fact
that my husband has been very vocal about disagreeing with parts of Rich’s
lifestyle and Rich has heard it. Had he been able to finish this, this would have

helped my family greatly.

(alanis, € Neyrberar
Christopher Waid
109 Kendall Road
Keene, New Hampshire 03431

May 12th, 2021
RE: Mr Nobody
To the honourable judge,

I'm writing to you on behalf of Mr. Nobody- formally known as Richard Paul. | moved myself, my family, and
domesticated a business to New Hampshire in March of 2016, as part of a peaceful political migration. Over
the past six years | have gotten to know Mr Nobody both as a friend and a colleague. In this time he’s proven
to be a trustworthy, principled, and comical individual that many in our community look up to.

As is likely apparent from his unusual and witty name Mr Nobody has a number of unique, corky, and
personable qualities. While at times this can be misinterpreted and frowned upon it’s also a trait most valuable
in many situations. Most people follow a particular well laden path both in life and in solving problems, this can
be both useful, but also hindering at the same time when attempting to overcome the biggest of challenges-
particularly technical ones. This is not Mr Nobody. Mr Nobody is a man who knows how to think beyond the
box and by doing so makes himself a valuable member of any team- and society in general. However being
unique has its challenges.

While | did not have the chance to work with Mr Nobody during his time as a software developer in the banking
sector | have worked with him more recently on some less technical projects and as a co-host of a major
syndicated radio show that is broadcast around the world. While he’s got a great personality for radio too these
same traits make him a valuable member of any technical team that has a significant hurdle to overcome. This
trait is what enables us to overcome some of the worlds most challenging problems.

While this trait is invaluable in many situations it's not without its problems elsewhere in life and sometimes can
come with a bit of confusion particularly among those who do not know the type- the individual- or may
otherwise just lack a sense of humour. What may be intended as a joke or is merely an expression of
dissatisfaction when presented in the wrong context can come off utterly differently than actually intended,
particularly to those who don’t know him. Outside of an atypical expression of disgust that near almost anybody
might have from time to time Mr Nobody is a peaceful individual who regularly advocates against the use of
violence to achieve social and political objectives and is part of a larger community of people who advocate like
him peace- so much so we are just shy of being called actual pacifists.

He's also utilized this humour in the political sphere more recently- whether it functionally worked or not to
attract votes. In 2019 Mr Nobody went to court and legally changed his name from Richard Paul to simply
Nobody. When the judge asked ‘and because | need to know you are not doing this for any criminal or illegal
purpose why do you want to change your name’ he responded ‘it's a combination of performance art and
protest’. That year he ran for Mayor of Keene and | got to vote Nobody for mayor.

Sincerely,
Christopher Waid
Christopher Waid
109 Kendall Road
Keene, New Hampshire 03431

May 12°, 2021
To the honourable judge,

I’m writing to you on behalf of Mr. Nobody- formally known as Richard Paul. I moved myself, my
family, and domesticated a business to New Hampshire in March of 20016, as part of a peaceful
political migration. Over the past six years I have gotten to know Mr Nobody both as a friend and a
colleague. In this time he’s proven to be a trustworthy, principled, and comical individual that many in
our community look up to.

As is likely apparent from his unusual and witty name Mr Nobody has a number of unique, corky, and
personable qualities. While at times this can be misinterpreted and frowned upon it’s also a trait most
valuable in many situations. Most people follow a particular well laden path both in life and in solving
problems, this can be both useful, but also hindering at the same time when attempting to overcome the
biggest of challenges- particularly technical ones. This is not Mr Nobody. Mr Nobody is a man who
knows how to think beyond the box and by doing so makes himself a valuable member of any team-
and society in general. However being unique has its challenges.

While I did not have the chance to work with Mr Nobody during his time as a software developer in the
banking sector I have worked with him more recently on some less technical projects and as a co-host
of a major syndicated radio show that is broadcast around the world. While he’s got a great personality
for radio too these same traits make him a valuable member of any technical team that has a significant
hurdle to overcome. This trait is what enables us to overcome some of the worlds most challenging
problems.

While this trait is invaluable in many situations it’s not without its problems elsewhere in life and
sometimes can come with a bit of confusion particularly among those who do not know the type- the
individual- or may otherwise just lack a sense of humour. What may be intended as a joke or is merely
an expression of dissatisfaction when presented in the wrong context can come off utterly differently
than actually intended, particularly to those who don’t know him. Outside of an atypical expression of
disgust that near almost anybody might have from time to time Mr Nobody is a peaceful individual

who regularly advocates against the use of violence to achieve social and political objectives and is part
of a larger community of people who advocate like him peace- so much so we are just shy of being
called actual pacifists.

He’s also utilized this humour in the political sphere more recently- whether it functionally worked or
hot to attract votes. In 2019 Mr Nobody went to court and legally changed his name from Richard Paul
to simply Nobody. When the judge asked ‘and because I need to know you are not doing this for any
criminal or illegal purpose why do you want to change your name’ he responded ‘it’s a combination of
performance art and protest’. That year he ran for Mayor of Keene and I got to vote Nobody for mayor.

Sincerely,

Christopher Waid O
Efrat Wat 617 21
Representative Mark Warden
215 Laxson Ave. Manchester NH 03103

May 16, 2021
To Whom It May Concern,

Having served in the legislature 4 terms, I’ve met a lot of activists, lobbyists, politicians
and constituents. Some are earnest and principled, while others are purely motivated by
self-interest.

Rich Paul (NKA Nobody) is one from the first group. In the times I’ve seen him at the
State House, whether at a public rally or testifying in person at a committee hearing, he
has always been steadfast in his commitment to the principle of individual responsibility.
He is a tireless advocate for ending victimless crimes. As a legislator I share this vision.

Mr. Paul is also a proponent of peaceful protest, free speech, expanding freedom and
advancing peace at the local, state and global level. His is a refreshing voice in today’s
authoritarian warfare state milieu.

I urge the court to look kindly on Mr. Paul as a productive citizen, one who promotes the
very ideals of liberty and freedom of speech and association on which this country was
founded.

Rep. Mark Warden
May 17, 2024

To whom it may concern,

| have known Rich Paul (aka Nobody) since moving to New Hampshire in January of 2019. We struck up a
friendship while | lived in Keene while | was looking for a home to purchase in the North Country. He was very
welcoming to my family, introducing me around to the community and always including me in conversations at
community events. He was very well known, extremely friendly, and a very likable personality. We clicked very
quickly over having similar spiritual and political beliefs. He is kind and generous.

Over time our friendship grew and we started dating just before the raids. Since then we have spoken on the
phone every day. If Rich is granted bail he is invited to stay with me as long as he needs (| assume until the
trial.) | am a single mom and my five year old and Rich get along famously.

| work with victims of Domestic Violence and Sexual Assault - mostly children. It can be heavy work at times
and having Rich around always brightens my mood; his positivity is rather infectious. | am in the last stages to
get my license to foster children, although if Rich were to be allowed to stay with me that would be put on hold.
But | thought you might consider that | have been through several background checks (state and federal,)
home studys, and exceedingly through DCYF investigations.

As | mentioned, | live in the North Country (Whitefield, to be specific,) and am almost two hours away from
Keene. | don’t know what bail conditions might look like but | thought it was worth mentioning that Rich
wouldn’t be near the other co-defendants in this case.

| appreciate your consideration in allowing Rich to be released until his trial.

Kind regards,
Tamsin Thorn

domuw Chew

10 Tamarack Rd.
PO Box 55
Whitefield, NH 03598
